Order entered on September 10, 1959, granting defendants-respondents’, Bessie Warner, Ralph Stuart and Dora Rhodes, motion to dismiss the complaint, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Order entered on September 30, 1960, denying plaintiff’s motion to vacate the order filed September 10, 1959 which granted defendants’, Bessie Warner, Ralph Stuart and Dora Rhodes, motion to dismiss the complaint, unanimously affirmed, with $26 costs and disbursements to the respondents. No opinion. Concur — Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ.